DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 3 in the reply filed on 10/24/22 is acknowledged.
Claims 5-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species (claim 5 is drawn to species 2 and claim 6 is drawn to species 1), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/24/22.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14,7-14,17-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Patki et al (10316518).
Claim 1.  Patki et al discloses a roof tile comprising: 
a decorative layer (2/8) comprising a ceramic body(8); and a support layer (21 or 27 or 32) disposed below the decorative layer, wherein the roof tile further comprises an upper edge, a lower edge which is opposite to the upper edge and two opposite side edges, the side edges being transversal to the upper edge (as noted at last at col. 15 and seen in the figures), 
wherein the roof tile further comprises at least a first coupling elements (36-37 at edges 38-39 as noted at least at cols. 7-8 and 19) configured for being coupled to an adjacent roof tile in a roof covering, and wherein the first coupling elements are provided at least on one side edge of the roof tile (as noted at least at col. 19).
Claim 2. The roof tile according to claim 1, wherein the first coupling elements are at least partially formed in the support layer (as noted at least at cols 7-8,19-20).
Claim 3. The roof tile according to claim 1, wherein the support layer comprises at least a portion extending beyond at least an edge of the decorative layer (as noted at least at cols 7-8,19-20).
Claim 4.  The roof tile according to claim 3, wherein the first coupling elements are at least partially formed in one or more of said extending portions (as noted at least at cols 7-8,19-20).
Claim 7. The roof tile according to claim 1 further comprising at least a second coupling element (one of 36-37 at 34-35 as noted at least at cols 7-8,19 and/or 13 and/or 18 and/or 12) that is at least partially formed in the decorative layer (see col. 9, lines 32-35 where the coupling parts are partially formed in the layer below the decorative layer and therefore also formed in the decorative layer).
Claim 8.  The roof tile according to claim 7, wherein the second coupling element in the decorative layer is at least partially formed in an upper surface of the decorative layer (as seen in the figures and noted at least at col. 16 and 19).
Claim 9.  The roof tile according to claim 7, wherein the second coupling element is disposed at a predetermined distance from an upper edge of the decorative layer (as noted at least at col. 16, lines 26-48 and col. 19).
Claim 10.  The roof tile according to claim 9, wherein the predetermined distance is less than half of a distance between the upper edge and the opposite lower edge (as noted at col. 16, lines 26-48 and col. 19).
Claim 11. The roof tile according to claim 7, wherein the second coupling element in the decorative layer is in the form of a groove (where 12 and/or 18 are in the form of a groove and /or where 36-37 are in the form of a groove as seen in figures 13-14).
Claim 12. The roof tile according to claim 11, wherein the groove of the second coupling element runs parallel to an edge of the decorative layer (as seen in the figures where 12 runs parallel to edges 38-39 or 36-37 runs parallel to 34-35).
Claim 13.  The roof tile according to claim 7 further comprising a third coupling element (the other of 36-37 at the other of 34-35 as noted at least at col. 19) for coupling with the second coupling element of an adjacent roof tile in the roof covering.
Claim 14. The roof tile according to claim 13, wherein the third coupling element is provided in the support layer (as noted at least at col 19 where the other of 36-36 as noted above is in the support layer).
Claim 17. The roof tile according to claim 1, wherein the support layer comprises a metal plate (col. 9, line 62-col. .line 9 where it includes a steel foil).
Claim 18. The roof tile according to claim 1, wherein the decorative layer comprises a glaze coating (9) of the ceramic body.
Claim 19.  The roof tile according to claim 1, wherein the ceramic body comprises porcelain (col. 9, lines 37-61).
Claim 20. The roof tile according to claim 1, wherein the roof tile comprises a rectangular shape and a top decor imitating a plurality of roof tiles (as noted at least in the figures and throughout the disclosure).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patki et al (10316518) in view of Griffin et al (7607271).
Claims 15-16. Patki et al disclose the roof tile according to claim 1 as noted above, but does not expressly disclose that the first coupling element is in the form of an adhesive strip or pressure sensitive adhesive.  However at col. 5, lines 51-52 Patki et al does disclose that the roofing tile may be installed by applying adhesive and therefore disclose the use and suitability of adhesive for installing and securing the roofing tiles.  Further it is known in the art to use pressure sensitive adhesives to install and secure adjacent roofing tiles on a roof.  For example Griffin discloses roofing tile that uses a pressure sensitive adhesive (38) to secure laterally adjacent tiles (see the figures and at least col. 5, line205-col. 6, line 29.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to pursue known design options and modify the coupling parts of Patki to be a pressure sensitive adhesive as taught by Griffin to achieve the predictable result of a watertight and secure connection of adjacent roofing tiles that are easily installed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L LAUX whose telephone number is (571)272-8228. The examiner can normally be reached M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JESSICA L. LAUX
Examiner
Art Unit 3635



/JESSICA L LAUX/           Primary Examiner, Art Unit 3635